DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 21-23, 25-28, and 30 are pending (claim set as filed on 05/17/2021).

Priority
	This application is a CON of application no. 15/443,009 (now abandoned), which is a CON of application no. 14/200,691 (now abandoned) which is a CON of application no. 12/946,818 (now US Patent No. 8,668,899) filed on 11/15/2010, which has a provisional application no. 61/261,194 filed on 11/13/2009.

Response to Amendment
Applicant’s amendments filed on 05/17/2021 have been deemed sufficient to overcome the previously applied obviousness combination over Falus in view of Paul and Hjerten from the last office action. In particular, claim 21’s amended limitation of “does not comprise proteins involved in the accelerated formation of fibrin networks” necessitated the withdrawal of the previous prior art rejection because the primary reference of Falus’ composition includes the clotting proteins of fibrin monomers. Therefore, said rejection has been withdrawn.
  However, upon further consideration and an updated search of the prior arts, a new ground of rejection, necessitated by amendments, is set forth herein by the combination of Tamarkin in view of Raghavan as further detailed below.
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103(a), Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23 and 25-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin (US 2008/0138296 A1) in view of Raghavan (US 2008/0254104 A1 - cited in the IDS filed on 01/18/2019). 
Tamarkin’s general disclosure relates to foamable compositions and methods of treating, alleviating or preventing a disorder of the skin, mucosal surface, body cavity, wound and burn (see abstract, ¶ [0007], [0027], and [0069]). 
Regarding claim 21, Tamarkin more particularly teaches the method includes applying a foamable composition to the surface layers of a skin, body cavity, or mucosal membrane (see ¶ [0033], [0047]). 
Regarding chitosan, Tamarkin teaches the foamable composition includes a stabilizing agent which may be a polymeric agent which serves to stabilize the foam composition and to control drug residence in the target organ (see ¶ [0183]). The polymeric agent may be a gelling agent which controls the residence of a therapeutic composition in the target site of treatment by increasing the viscosity of the composition, thereby limiting the rate of its clearance from the site (see ¶ [0184]). Tamarkin teaches the polymeric agent may be a mucoadhesive agent which may be selected among synthetic or natural polymers including basic amine-bearing polymers such as chitosan and further suggests that such polymers may be present as free acids, bases, or salts, usually in a final concentration of about 0.01 % to about 0.5% by weight (see ¶ [0189]). 
claim interpretation: since the foamable formulation of Tamarkin comprises an oil emulsion, surfactant, polymeric agent, and there is no mention of any thrombin, fibrinogen, or factors in the foamable composition, then Tamarkin will meet the negative limitation.
Regarding claim 22, Tamarkin teaches the foamable composition comprises a surfactant such as sodium lauryl sulfate (see ¶ [0214], [0224]).
Regarding claim 23, Tamarkin teaches a plasticizer or a cross linking agent may be used to modify the polymer’s characteristics (see ¶ [0194]-[0195]). Tamarkin teaches the foamable compositions may include surfactants or polar solvents such as glycerol, polyethylene glycol, polyethylene oxide, silicone (see ¶ [0180], [0201], [0235], [0188]). 
However, Tamarkin does not teach: a hydrophobically-modified chitosan comprising hydrophobic substituents having from 8 to 24 carbon atoms and limitations therewith as seen in instant claims 23 and 25-28.
	Raghavan teaches a multi-functional biomaterial to accelerate the healing of damaged tissue, prevent microbial infection, wherein the material comprises chitosan which is a cheap and biocompatible material that demonstrates optimal characteristics for wound healing due to its excellent hemostatic (ability to stop bleeding) and anti-microbial properties (see ¶ [0084]). Raghavan teaches a biomaterial compound comprising a polymeric network of hydrophobically modified chitosan that is capable of hydrophobic interactions (see abstract & ¶ [0009]-[0010]). Raghavan teaches the hydrophobic modification of the biopolymer occurs through the binding of a functionalized amphiphilic organic compound with a backbone of carbon atoms at least one of 
	Regarding claim 25-27, Raghavan teaches saturated hydrocarbons (alkanes) (see ¶ [0050], [0059]). Raghavan teaches optimal concentrations of hm-chitosan in initial solutions are 0.5 to 1.5 (w/v) % (see ¶ [0077], [0088]).
	It would have been obvious to one of ordinary skill in the art before the invention was made to employ or add a hydrophobically-modified chitosan (hm-chitosan) such as taught by Raghavan in the method of Tamarkin for treating a body cavity wound. The ordinary artisan would have been motivated to do so is because Raghavan suggests that hm-chitosan is a cheap and biocompatible material that demonstrates optimal characteristics for wound healing due to its excellent hemostatic (ability to stop bleeding) and anti-microbial properties (see Raghavan’s teaching-suggestion-motivation at ¶ [0084]). Therefore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06). Therefore, an additive benefit and advantageous effect would have been envisaged to add hm-chitosan in Tamarkin to thereby promote hemostasis, prevent infections, and/or maintain moisture. The ordinary artisan would have had a reasonable expectation of success is because both Tamarkin and Raghavan are in the same field of endeavor directed to wound healing compositions including chitosan and therapeutic applications thereof.  
	Furthermore, regarding claim 28 pertaining to the ratio, the MPEP at 2144.05 states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such .

Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tamarkin in view of Raghavan as applied to claims 21-23 and 25-28 above, and in further view of McCarron (WO 2009/037500 A1).
The teachings of Tamarkin and Raghavan is taught above.
However, the references do not teach: one or more anti-bacterial compounds as seen instant claim 30.
	McCarron’s general disclosure relates to a gel formulation for use in filling a wound cavity and delivering active ingredient thereto (see abstract and page 4, last two ¶s). McCarron teaches a PVA-borate hydrogel formulations for use in treating wounds including acute lacerations, chronic wounds and large acute wounds such as wounds arising from vascular st ¶). McCarron discloses antibiotics including mupirocin, neomycin, ampicillin, norfloxacin, vancomycin, and silver sulfadiazine to treat infections (see page 4, 2nd ¶, and page 33, 37, and page 43, claim 15). 
It would have been obvious to one of ordinary skill in the art to employ or use the antibiotics including mupirocin, neomycin, ampicillin, norfloxacin, vancomycin, and silver sulfadiazine to treat infections such as taught by McCarron in the method of Tamarkin-Raghavan. The MPEP at 2141(III) provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results. Therefore, the claimed antibiotics are considered old, well-known, and routinely used to treat infections. There would have been a reasonable expectation of success is because Tamarkin desires anti-infectives/antibiotics/antibacterial agents (see Tamarkin at ¶ [0253]) and McCarron discloses the specific antibiotics for use in wound cavity.

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The Examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/Primary Examiner, Art Unit 1653